Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 31, 2022 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Jared Barrett on June 13, 2022.
The amended application filed May 31, 2022 has been further amended to clearly distinguish the claimed invention from known prior art in the following manner:

1.  	(Currently Amended) A printed circuit board plug-in connection for connecting 
an electric cable to a printed circuit board, the printed circuit board plug-in connection comprising: 
at least one insulating body including at least one centering pin for aligning the insulating body relative to the printed circuit board, and including latching arms for latching the insulating body  to the printed circuit board; and
at least one pair of adjacent pin contacts arranged in the insulating body;
wherein each pin contact of the at least one pair of adjacent pin contacts has a pin axis and has a cable connection region at a connection-side end and, opposite to the connection-side end, has a plug-in end, wherein the pin contact has a connecting section between the cable connection region and the plug-in end
wherein the at least one centering pin of the insulating body is located between the pair of adjacent pin contacts in an area between the latching arms of the insulating body; and
the printed circuit board

16. 	(Cancelled) 
Change dependency of Claim 17 from 16 to 1.
Change dependency of Claim 18 from 16 to 1.

22.	(Currently Amended)	The printed circuit board plug-in connection as claimed in claim 1, wherein a terminal end of the centering pin of the insulating body extends in the plug-in direction beyondterminal ends of the at least one pair of adjacent pin contacts. 

23. (New) The printed circuit board plug-in connection as claimed in claim 1, wherein each pin contact has at least one first slot which starts at the plug-in end and runs through the pin axis in a direction of the cable connection region, and wherein at least two segments of the pin contact that point in a plug-in direction are formed by said at least one first slot

24. (New) The printed circuit board plug-in connection as claimed in claim 1, wherein the circuit board includes at least one passage contact opening having contact material arranged in said passage contact opening for insertably receiving and making contact with at least one pin contact of the at least one pair of adjacent pin contacts. 

Reasons for Allowance
Claims 1-14 and 17-24 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a plug-in connection for connecting an electric cable to a printed circuit board where the plug-in connection has an insulating body within which are a pair of adjacent pin contacts each having a cable connection region, between the pair of adjacent pin contacts is a centering pin, with the insulating body further comprising latching arms which serve to secure the insulating body to the printed circuit board in conjunction with ALL the remaining limitations within claim 1.

Regarding claim 13; allowability resides at least in part with the prior art not showing or fairly teaching a printed circuit board plug-in connection comprising a plurality of mechanically fastened insulating bodies having dovetail-like pegs and recesses situated
on opposing sides where a strain-relief element is fitted to the fastening apparatus of a free-standing side of an insulating body located at one end of this arrangement in conjunction with ALL the remaining limitations within claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 2005/0059279 Zu,  US 5,752,851 Zaderej,  US 6,486,406 Greco and  US 9,711,882 Brar each teach the use of a centering pin in conjunction with latching arms to mechanically secure an electrical connector to a printed circuit board as being known in the art.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833